Citation Nr: 1635422	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  14-11 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), and, if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral foot condition. 

3. 2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a gastrointestinal condition.  


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to January 2009, including service in Iraq.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

This matter came before the Board in December 2015, at which time the Board remanded the matter and instructed the Agency of Original Jurisdiction (AOJ) to respond to the Veteran's Freedom of Information Act request and schedule the Veteran for a hearing.  The Veteran was provided a copy of his claims file in December 2015 and the Veteran was afforded a hearing before the undersigned Veterans Law Judge in March 2016.  Thus, no further action is necessary with regard to this issue.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also took jurisdiction over the Veteran's claims to reopen service connection for a bilateral foot condition and a gastrointestinal condition in December 2015 and remanded the issues for a Statement of the Case (SOC).  Although a Decision Review Officer (DRO) hearing was held in April 2016, a SOC has yet to be issued, and unfortunately another remand of these issues is necessary for compliance with the December 2015 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Board remand confers on the claimant, as a matter of law, the right to compliance with the remand orders).  The Board thus accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of a SOC along with information about the process for perfecting an appeal, if the Veteran so desires.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
	
Unlike the NOD on the foot and gastrointestinal claims which has been pending since August 2015, the Veteran also recently filed additional NODs.  The RO issued a rating decision in May 2016 denying higher ratings for headaches, and lumbar spine and right knee conditions, as well as denying entitlement to service connection for a left knee condition.  The Veteran filed a timely notice of disagreement with these issues in July 2016, and a hearing before a Decision Review Officer (DRO) remains pending.  Ordinarily these claims would be remanded as well for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, as additional action (DRO hearing) is pending, remand is not necessary at this time.

The issues of reopening service connection for a bilateral foot condition and a gastrointestinal condition, as well as the merits of the claim for service connection for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran filed a claim for service connection for depression and anxiety in December 2008.

2. The RO denied this claim in a March 2009 rating decision.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the decision became final.

3. The Veteran has since filed new and material evidence to reopen his claim for service connection for an acquired psychiatric disorder, including PTSD. 

CONCLUSIONS OF LAW

1. The March 2009 rating decision, which denied service connection for an acquired psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. The evidence received since the March 2009 rating decision is new and material, and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Service Connection

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of how the RO characterized the issue.  

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2015).  If, however, new and material evidence is presented or secured with respect to a claim which has been denied, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  

The Veteran filed a claim for service connection for anxiety and depression in December 2008.  This claim was denied in March 2009.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

At the time of the March 2009 rating decision, the evidence before the RO consisted of the Veteran's service records and a March 2009 VA mental health examination, in which the examiner did not diagnose the Veteran with a psychiatric disorder.  The RO denied the Veteran's claim due to the lack of a mental health disability.  Since that time, the Veteran has been diagnosed with combat-related PTSD by a VA physician's assistant and a private masters-level psychologist.  

In determining whether newly-received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). When credibility is presumed, the aforementioned evidence suggests that the Veteran has PTSD that is related to his military service.  As the evidence was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen the Veteran's claim of service connection for an acquired psychiatric disorder.  The claim is granted to this extent only.  A remand is necessary to obtain additional evidence.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, including PTSD, is reopened. 
REMAND

In March 2009, the Veteran was afforded a VA mental health examination and the examiner determined that the Veteran did not have a psychiatric disorder.  In July 2012, the Veteran was afforded a VA initial PTSD examination.  The examiner remarked that there were inconsistencies within the current evaluation and between the current and past evaluations regarding the Veteran's alleged symptoms.  The examiner further stated that the Veteran presented as "coached" and concluded that he was unable to accurately diagnose any true psychiatric impairment at that time due to over-reporting of symptoms and functional impairment.  

The Veteran was afforded another initial PTSD examination in October 2012, with a different VA examiner.  The examiner stated that the medical record showed inconsistencies in the Veteran's reporting of mental health symptoms, but noted that it may have been due to the lack of distress or a reluctance to report symptoms.  The examiner concluded, however, that the record does not suggest a diagnosis of PTSD, but does show symptoms of a depressive disorder.   The examiner opined that the depression is less likely than not caused by service and is instead related to current life stressors.  In a January 2014 addendum medical opinion, the October 2012 examiner reaffirmed her opinion that the Veteran's depressive disorder is less likely than not related to his military service. 

The Veteran's VA medical records show a negative screening for PTSD in March 2009 but a positive screening for PTSD in May 2012.  In May 2014, the Veteran was diagnosed with extreme PTSD related to combat, delayed onset, and an undifferentiated anxiety disorder.

In March 2016, the Veteran underwent a private mental status examination by a masters-level psychologist.  The examiner concluded that the Veteran was "clearly suffering from all the symptoms of PTSD required by CAPS based protocol for a diagnosis of PTSD utilizing DSM-V."  In light of the conflicting medical evidence, the Board finds that another VA examination is necessary to assist in determining whether the Veteran has an acquired psychiatric disorder related to service. This is especially so considering the suggestion his symptom reporting is not entirely credible.

Additionally, the Veteran's attorney argued at the March 2016 Board hearing that the Veteran had been diagnosed with PTSD by a private physician, Dr. H., and the records had been submitted to the RO.  As of the date of this decision, these records are not associated with the claims file.  There is neither the 2014 report from Dr. H. that the attorney stated had already been submitted, nor the more updated records that the attorney said would be obtained.  These records should be obtained prior to scheduling the VA mental health examination.  

With regard to the Veteran's pending claims to reopen service connection for a bilateral foot condition and a gastrointestinal condition, these issues must be remanded for the issuance of an SOC pursuant to the December 2015 Board  decision. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request authorization and consent to obtain his private medical records from Dr. H. regarding any mental health diagnoses and treatment from 2014 to the present.  The Veteran must also be informed that, in lieu of providing releases to VA, he may submit any such records to VA directly.

2. Only after getting the private medical records from Dr. H., or giving the Veteran time to submit them, then schedule him for a mental health examination, to include a PTSD evaluation, with a VA psychologist or psychiatrist who has not examined the Veteran before.  

The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  After a complete review of the claims file, the examiner should provide answers to the following: 

a. Whether the Veteran has any mental disorders, including PTSD, anxiety, and/or a depressive disorder.

b. For any mental disorder that is diagnosed, whether that mental disorder is as likely as not (50 percent probability or better) related to service. 

The examiner should consider, and note consideration, of the following: in-service complaints of sleep issues and mental health issues in February 2007; the Veteran's positive PTSD diagnoses from the VA physician's assistant in May 2014 and private masters-level psychologist in March 2016; the negative March 2009, July 2012, and October 2012 VA opinions; and the positive private PTSD diagnosis from Dr. H., if associated with the record. 

A rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After completion of the above, the issue of service connection for an acquired psychiatric disorder should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

4. The AOJ should issue a Statement of the Case addressing the Veteran's claims to reopen service connection for a bilateral foot condition and a gastrointestinal condition.  The AOJ should also remind the Veteran that he must file a timely VA Form 9 to perfect his appeal and advise him of the time limit for submitting a substantive appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


